SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. )* TECKMINE INDUSTRIES, INC. (Name of Issuer) Common Stock with a par value of $0.001 (Title of Class of Securities) 87875A106 (CUSIP Number) copy to: Brent Willis 18158 Lovell Road, Spring Lake MI49456 (Name, address and telephone number of person authorized to receive notices and communications) June 25, 2013 (Date of event which requires filing of this statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule 13d-1(g), check the following box.o NOTE:Schedules filed in paper format shall include a signed original and five copies of the Schedule, including all exhibits.See Rule 13d-7(b) for other parties to whom copies are to be sent. ————— *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes) CUSIP No. 87875A106 SCHEDULE 13D Page2 of5 Pages 1 NAME OF REPORTING PERSONS Brent Willis 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Brent Willis is a citizen of the United States NUMBER OF 7 SOLE VOTING POWER 4,875,000 shares of common stock SHARES BENEFICIALLY 8 SHARED VOTING POWER Nil OWNED BY EACH 9 SOLE DISPOSITIVE POWER 4,875,000 shares of common stock REPORTING PERSON WITH 10 SHARED DISPOSITIVE POWER Nil 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,875,000 shares of common stock 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.1% based on 53,344,000 shares of common stock issued and outstanding as of June 25, 2013 14 TYPE OF REPORTING PERSON IN 2 CUSIP No. 87875A106 SCHEDULE 13D Page3 of5 Pages This Schedule 13D is being filed on behalf of Brent Willis (the “Reporting Person”) relating to the shares of common stock, par value $0.001 of Teckmine Industries, Inc., a corporation existing under the laws of the State of Nevada (the “Issuer”). Item 1. Security and Issuer. This statement relates to the shares of common stock of the Issuer. The principal executive offices of the Issuer are located at 1880 Airport Drive, Ball Ground, GA 30107. Item 2. Identity and Background. (a) Brent Willis (b) Mr. Willis’s business address is 18158 Lovell Road, Spring Lake, MI49456 (c) Mr. Willis’s present principal occupation is Chief Executive Officer, President, Secretary, Treasurer and a director of the Issuer. (d) Mr. Willis has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) during the last five years. (e) Mr. Willis has not been a partyto a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding, was not subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws during the last five years. (f) Mr. Willis is a citizen of the United States. Item 3. Source or Amount of Funds or Other Consideration. On April 2, 2013, the Issuer entered into a share exchange agreement, as amended, with VictoryElectronic Cigarettes, Inc. (“VEC”) and the shareholders of VEC.Pursuant to the terms of the share exchange agreement, the Issuer has acquired all of the issued and outstanding common shares of VEC from the shareholders thereof in exchange for the issuance by the Issuer of 32,500,000 shares of common stock to such shareholders on a pro rata basis.VEC is a private company converted under the laws of the State of Nevada with a principal office located at 1880 Airport Drive, Ball Ground, Georgia 30107.VEC is engaged in the business of designing, marketing and distributing electronic cigarettes or “e-cigarettes”.Electronic cigarettes are battery powered products that enable users to inhale nicotine vapor without smoke, tar, ash or carbon monoxide. As of the completion of the share exchange agreements and as at the date of this report, Mr. Willis held 4,875,000 shares of common stock which is approximately 9.1% of the Issuer’s issued and outstanding common stock. Item 4. Purpose of the Transaction. These shares were acquired by the Reporting Person for investment purposes.Depending on market conditions and other factors, the Reporting Person may acquire additional shares of the Issuer’s common stock as it deems appropriate, whether in open market purchases, privately negotiated transactions or otherwise. The Reporting Person also reserves the right to dispose of some or all of the shares in the open market, in privately negotiated transactions to third parties or otherwise. As of the date hereof, except as described above, the Reporting Person does not have any plans or proposals which relate to or would result in (a) the acquisition by any person of additional securities of the Issuer, or the disposition of securities of the Issuer; (b) an extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the Issuer or any of its subsidiaries; (c) a sale or transfer of a material amount of assets of the Issuer or any of its subsidiaries; (d) any change in the present board of directors or management of the Issuer including any plans or proposals to change the number of term of directors or to fill any existing vacancies on the board; (e) any material change in the present capitalization or dividend policy of the Issuer; (f) any other material change in the Issuer’s business or corporate structure; (g) changes in the Issuer’ s Certificate of Incorporation or other actions which may impede the acquisition of control of the Issuer by any person; (h) causing a class of securities of the Issuer to be delisted from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association; (i) a class of equity securities of the Issuer becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Act; or (j) any action similar to any of those enumerated above. 3 CUSIP No. 87875A106 SCHEDULE 13D
